 SUPERIOR HOME & HEALTH CARESuperiorHome and Health Care,Inc.andServiceEmployees InternationalUnion,Local880,AFL-CIO, CLC. Case 13-CA-2701711December 1987DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSSTEPHENS AND CRACRAFTUpon a charge filed by the Union 1 July 1987,the Acting Regional Director for Region 13 of theNational Labor Relations Board issued a complaint7 August 1987 against the Company, the Respond-ent, alleging that it has violated Section 8(a)(1) and(5) and Section 2(6) and (7) of the National LaborRelations Act.The complaint alleges that on 16 January 1987,the Union was certified as the exclusive collective-bargaining representative of the Company's em-ployees in the unit found appropriate. (Officialnotice is taken of the "record" in the representationproceeding as defined in the Board's Rules andRegulations, Secs. 102.68 and 102.69(g);FrontierHotel,265 NLRB 343 (1982).) The complaint fur-ther alleges that the Respondent has refused to bar-gain in good faith with the Union since 24 June1987 by refusing to offer counterproposals to theUnion, and since 15 July 1987, by refusing to meetwith the Union because unfair labor practicecharges had been filed against the Respondent. Ad-ditionally, the complaint alleges that since about 2June 1987, the Union, by letter, has requested theRespondent to furnish the Union with informationnecessary for, and relevant to, the Union's perform-ance of its function as the exclusive collective-bar-gaining representative of unit employees and thatsince about 10 June 1987 the Respondent has failedand refused to furnish the Union the requested in-formation.On 1 September 1987 an agent of Region 13 ofthe Board informed the Respondent that no answerto the complaint had yet been filed as required bySections 102.20 and 102.21 of the Board's Rulesand Regulations, and that an answer should be filedon or before 9 September 1987. A copy of Sections102 20 and 102.21 of the Board's Rules and Regula-tionswas enclosed with the 1 September 1987letter.On 9 September 1987 the Respondent filedan "Answer to Complaint and Notice of Hearing."Contrary to the requirements of Section, 102.20 ofthe Board's Rules and Regulations, the answer didnot specifically admit, deny, or explain any of thefacts alleged in the complaint, and it did not statethat the Respondent was without knowledge relat-ing to any of the facts alleged in the complaint. ABoard agent, by letter dated 10 September 1987, in-45formed the Respondent that the answer did notmeet the requirements of the Board's Rules andRegulations. The letter also stated that an amendedanswer should be filed on or before 17 September1987. The Respondent, by letter, informed a Boardagent that it would not submit an amended answer.On 21 September 1987 the General Counsel fileda motion to transfer proceeding to the Board and aMotion for Summary Judgment. On 25 September1987 the Board issued an order transferring theproceeding to the Board and a Notice to ShowCause why the motion should not be granted. On 9October 1987 the Respondent filed a response.'The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions provides that the allegations in the complaintshall be deemed admitted if an answer is not filedwithin 14 days from service of the complaint,unless good cause is shown. The complaint statesthat unless an answer is filed within 14 days ofservice, "all of the allegations in the complaintshall be deemed to be admitted to be true and shallbe so found by the Board."As outlined above, on 1 September 1987 a Boardagent notified the Respondent that no answer tothe complaint had yet been filed as required bySections 102.20 and 102.21 of the Board's RulesandRegulations and extended the Respondent'stime for filing until 17 September 1987. The answertheRespondent submitted did not specificallyadmit, deny, or explain any of the facts alleged inthe complaint as required by the Board's Rules andRegulations. Instead, it narrated in six numberedsections the Respondent's opinions. For example, itstated reasons for not furnishing the Union withthe requested information, claiming that "this infor-mation was not necessary, since the Union, on No-vember 3, 1986, sent me a letter stipulating whattheireconomic proposalswere," and that theUnion refused to give the Respondent requested in-formation regarding, inter alga, the Respondent'semployees who were active union members andthe names of all the stewards who were employedby the Respondent. The Respondent claimed thatthe Union "has jeopardized the jobs of the employ-ees" by asking them to provide information to theUnion prohibited by the Illinois AdministrativeCode and the Respondent's rules. The "answer"'The Respondent is not currently represented by counsel in the instantproceeding but was represented in the underlying representation proceed-ing287 NLRB No. 6 46DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthen describes why the Respondent did not ap-prove the union proposals on 24 June 1987, de-scribing the union-security clause as "deplorable,"and the "Dignity and Respect" clause as a "totalfarce."Finally, the answer describes an incidentwhich occurred on 29 August 1987 when the Re-spondent's president, Jerry Solway, claims that theunion organizers "marched" into his neighborhoodwith "a group of about twenty-five persons, shout-ing slogans and verbal insinuations" about him. Forthe reasons stated, the Respondent requested thatthe Board dismiss the complaint.After the Respondent was informed that thisanswer did not meet the requirements of theBoard's Rules and Regulations and was told by aBoard agent that an amended answer should befiled, the Respondent refused to amend its answer.Respondent's answer is improper under Section102.20 of the Board's Rules and Regulations be-cause it does not specifically admit, deny, or ex-plain each of the facts alleged in the complaint.Therefore, the Respondent has not filed an answeracceptable under the Board's Rules and Regula-tions within 14 days from service of the complaint,orwithin the extended time afforded it by theBoard agent.The Respondent also failed to file an adequateresponse to the Board's Show Cause Order. Theresponse submitted by the Respondent is a narra-tiveof opinions regarding alleged union- andBoard-relatedmisconduct,2 fails to explain ade-quately its failure to file a proper answer to thecomplaint, and fails to establish any sound reasonwhy the Motion for Summary Judgment shouldnot be granted. In view of the above, we find theRespondent has not shown good cause for its fail-ure to file an acceptable answer and, in accordancewith the Rules set forth above, the allegations ofthe complaint are deemed to be admitted to betrue.Accordingly, we grant the Motion for SummaryJudgment.On the basis of the entire record, the Boardmakes the following2 In its response, the Respondent'spresident,Solway,summarizes as-serted statements made by him to counsel for the General Counsel on 10September 1987, in relation to the adequacy of the answer dated 9 Sep-tember 1987 He asserts that he told counsel for the General Counsel thatcomplaint allegations1,II, III, IV, V, VI,and VII were"trivial insertsthat had time-and-time again been established as correct,"and that the"answers to the alleged facts, VIII, X,XI, and XII were emphaticallydeniedby me and I answered and explained the reasons why, in the bestway I could" (emphasis in original)Thereafter,the Respondent specifi-cally refused to amend the answer to the complaint Additionally, the Re-spondent prays that the Board use "common sense" as necessary guidesfor "fair and just judgments,"because the law can be misinterpreted andRules and Regulations can be "twisted"We find that this is an inad-equate and irrelevantreply,particularlywhen the Respondent refused toamend its inadequate initial answer when provided the opportunityFINDINGS OF FACT1.JURISDICTIONThe Company, an Illinois corporation, is en-gaged in the business of providing services forsenior citizens in their homes. During the last cal-endar or fiscal year, a representative period, theRespondent, in the course and conduct of its busi-ness operations, derived gross revenues in excess of$500,000. During this period of time, the Respond-ent, in the course and conduct of business oper-ations, purchased and received at its Chicago, Illi-nois facility products, goods, and materials valuedin excess of $15,000 from other enterprises locatedwithin the State of Illinois, each of which other en-terprises had received the products, goods, and ma-terials directly from points outside the State of Illi-nois.We find that the Company is an employer en-gaged in commerce within the meaning of Section2(6) and (7) of the Act and that the Union is alabor organization within the meaning of Section2(5) of the Act.II.ALLEGED UNFAIR LABOR PRACTICESA. The CertificationOn 16 January 1987 the Union was certified asthe exclusive collective-bargaining representativeof the employees in the following appropriate unit:All full-time and regular part-time chore/-housekeepers employed by the Employer whoreceive theirwork assignments through theEmployer's office currently located at 202South State Street, Chicago, Illinois, but ex-cluding clerical employees, supervisors andguards as defined in the Act.The Union continues to be the exclusive represent-ative under Section9(a) of the Act.B. RefusalstoBargainSince 24 June 1987, the Respondent had refusedto bargain in good faith with the Union. Since 10June 1987 the Respondent has refused to furnishthe Union with requested information that is neces-sary for and relevant to the Union's performance ofitsfunction as the exclusive collective-bargainingrepresentative of the employees.3We find that3The Union, by letter, about 2 June 1987, requested the Respondent tofurnish it with the following information(a)The rates of pay, schedule of benefits, and number of hours as-signed to each employee in the bargaining unit(b)A current list of employees with names, addresses, and zipcodes(c)A copy of any written information given to employees whenthey are hiredContinued SUPERIOR HOME & HEALTH CAREthese refusals constitute unlawful refusals to bar-gain in violation of Section 8(a)(5) and (1) of theAct.CONCLUSIONS OF LAWBy refusing since 24 June 1987, and at all timesthereafter, to bargain collectively with the Unionas the exclusive bargaining representative of all theemployees of Respondent in the appropriate unit,and by refusing since about 10 June 1987 to furnishtheUnion with information that is necessary for,and relevant to, the Union's performance of itsfunction as the exclusive collective-bargaining rep-resentative of the employees in the appropriateunit, the Respondent has engaged in and is engag-ing in unfair labor practices affecting commercewithin the meaning of Section 8(a)(5) and (1) andSection 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has engagedin certain unfair labor practices, we shall order itto cease and desist and to take certain affirmativeaction designed to effectuate the policies of theAct.We shall order the Respondent to bargain collec-tivelywith the Union as the exclusive representa-tive of all employees in the appropriate unit and, ifan understanding is reached, to embody the under-standing in a signed agreement.To ensure that the employees are accorded theservices of their selected bargaining agent for theperiod provided by law, we shall construe the ini-tial period of the certification as beginning the datetheRespondent begins to bargain in good faithwith the Union.Mar-Jac Poultry Co.,136NLRB785 (1962);Lamar Hotel,140NLRB 226, 229(1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert.denied 379 U.S. 817 (1964),Burnett ConstructionCo., 149 NLRB 1419, 1421 (1964), enfd. 350 F.2d57 (10th Cir. 1965).We shall also order the Respondent to furnishthe Union with the following information: the ratesof pay, schedule of benefits, and number of hoursassigned to each employee in the bargaining unit; acurrent list of employees with names, addresses,and zip codes; a copy of any written informationgiven to employees when they are hired; a copy ofwork rules that affect the bargaining unit; and anyother information dealing with employee wages,hours, and working conditions.'(d) A copyof work rules that affect the bargaining unit(e)Any otherinformation dealing with employee wages, hours,and working conditionsThe GeneralCounsel's request for a visitatorial clause is denied, assuch a provision is unnecessary in the circumstances of this case47ORDERThe National Labor Relations Board orders thatthe Respondent, Superior Home and Health Care,Inc.,Chicago, Illinois, its officers, agents, succes-sors, and assigns, shall1.Cease and desist from(a)Refusing to bargain with the Union as the ex-clusive bargaining representative of the employeesin the bargaining unit.(b)Refusing to furnish the Union with informa-tionwhich is necessary for, and relevant to, theUnion's performance of its function as the exclusivecollective-bargaining representative of the employ-ees in the appropriate unit.(c) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)On request, bargain with the Union as the ex-clusive representative of all the employees in thefollowing appropriate unit with respect to rates ofpay, wages, hours, and other terms and conditionsof employment and, if an understanding is reached,embody such understanding in a signed agreement.All full-time and regular part-time chore/-housekeepers employed by the Employer whoreceive theirwork assignments through theEmployer's office currently located at 202South State Street, Chicago, Illinois, but ex-cluding clerical employees, supervisors andguards as defined in the Act.(b)On request, furnish the Union with informa-tion relating to the rates of pay, schedule of bene-fits,and number of hours assigned to each employ-ee in the bargaining unit, a current list of employ-ees with names, addresses, and zip codes; a copy ofany written information given to employees whenthey are hired; a copy of work rules that affect thebargaining unit; and any other information dealingwith employee wages, hours, and working condi-tions,which information is necessary for, and rele-vant to, the Union's performance of its function asthe exclusive collective-bargaining representativeof the employees in the appropriate unit.(c) Post at its facility at 202 South State Street,Chicago, Illinois, copies of the attached noticemarked "Appendix."5 Copies of the notice, on5 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board " 48DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDforms provided by the Regional Director forRegion 13, after being signed by the Respondent'sauthorized representative,shall be posted by theRespondent immediately upon receipt and main-tained for 60 consecutive days in conspicuousplaces including all places where notices to em-ployees are customarily posted.Reasonable stepsshall be taken by the Respondent to ensure that thenotices are not altered,defaced,or covered by anyother material.(d)Notify the Regional Director in, writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentThe NationalLaborRelations Board has foundthatwe violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOTrefuse to bargain with ServiceEmployees International Union,Local 880, AFL-CIO, CLCas the exclusive representative of theemployees in the bargaining unit.WE WILL NOTinany like or related mannerinterferewith,restrain,or coerce you in the exer-cise of the rights guaranteedyou bySection 7 ofthe Act.WE WILL NOT refuse to furnish the Union withinformation which is necessary for, and relevant to,the Union's performance of its functions as the ex-clusive collective-bargaining representative of theemployees in the appropriate unit.WE WILL, on request, furnish the Union with in-formation relating to the rates of pay,schedule ofbenefits,and number of hours assigned to each em-ployee in the bargaining unit;a current list of em-ployeeswith names, addresses,and zip codes; acopy of any written information given to employ-ees when they are hired;a copy of work rules thataffect the bargaining unit;and any other informa-tiondealingwith employee wages, hours, andworking conditions,which information is necessaryfor, and relevant to,the Union's performance of itsfunction as the exclusive collective-bargaining rep-resentative of the employee in the appropriate unit.WE WILL, on request,bargainwith the Unionand put in writing and sign any agreement reachedon terms and conditions of employment for ouremployees in the bargaining unit:All full-time and regular part-time chore/-housekeepers employed by the Employer whoreceive theirwork assignments through theEmployer's office currently located at 202South State Street,Chicago, Illinois, but ex-cluding clerical employees,supervisors andguards as defined in the Act.SUPERIORHOME AND HEALTH CARE,INC.